DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 6/21/2022 has been entered.
Formal Matters
Applicant’s response and amendments filed 6/21/2022, which amended claim 1, has been entered.  It is also noted that with regard to the E. coli CP1 strain in claim 1, Applicant’s Representative provided a statement within the response (Reply, page 4) over his signature and registration number that fully satisfies the deposit requirement.  Claims 1, 3, 4, 11 and 15-17 are pending.  Claims 2, 5-10, 12-14 and 18-21 were previously cancelled.  Claims 1, 3, 4, 11 and 15-17 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 11 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yutkin et al. (WO 2016/075687; of record), further in view of Basnet et al. (Clinical Genitourinary Cancer, Vol. 15, No. 5, pp. e881-e884; electronically published 5/24/2017; of record) and Simons et al. (Journal of Pathology, Vol. 235, No. 3, pp. 478-489; 2015; cited in the IDS dated 5/9/2019).  This rejection is new in view of the amendment to claim 1.
Regarding amended claim 1, Yutkin teaches a method of treating cancer in a subject that comprises administering a uropathogenic bacteria (e.g., E. coli UPEC strain CFT073) to the subject (page 3, lines 1-4; page 4, lines 10-13; page 5, lines 5-30; page 12, lines 2-11; claims 1, 2, 6, 7, 14, 18, 21, 29, 30, 37 and 40). Yutkin teaches that a pathogenic bacterial strain refers to any bacterial strain that can cause infection and that the terms urinary pathogenic and "uropathogenic" are interchangeable (page 10, lines 17-20).  Yutkin also teaches that the E. coli (a uropathogenic bacteria) is a bacterial strain that is a mutant strain that overexpresses type I fimbria (i.e., the bacterium is genetically modified to produce type I fimbria in an amount that is greater than the amount that is produced in an unmodified bacterium; Yutkin, page 11, lines 1-4).  Overexpression can be achieved by mutation by removing inhibitors, or adding activators, and can also be achieved by removing repressors, or adding multiple copies of the gene to the cell (Yutkin, page 11, lines 4-10).  In view of the above, Yutkin teaches that the administered E. coli (a uropathogenic bacteria) in the method to treat prostate cancer can be genetically modified.  Yutkin further teaches that the cancer can be prostate cancer (page 5, lines 27-30).  Yutkin also teaches that the E. coli UPEC strain is used in combination with an anticancer agent (page 6, lines 9-10; claims 1, 2 and 5).
Regarding claims 3 and 4, Yutkin teaches that the bacteria serve as potent and effective agents that recruit the immune system against cancerous cells (page 9, lines 18-19).  Yutkin teaches that the bacteria act locally and recruit immune cells and/or immune related proteins into the cancer site (page 9, lines 23-24).  Yutkin also teaches that bacterial strain components (e.g., protein, membrane, and cell wall fraction) are capable of exhibiting an anti-cancer activity in a similar manner as the bacterial strain (page 10, lines 21-24).   Further, the bacterial component is an immune stimulating component (page 10, lines 24-25).  Regardless, the wherein statements within claims 3 and 4 are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause is not given weight when it simply expresses the intended result of a process step positively recited or when claim language does not limit a claim to a particular structure.
In view of the above, since Yutkin teaches an uropathogenic bacteria (e.g., E. coli UPEC strain CFT073, where the strain can be genetically modified) is administered to a subject to treat prostate cancer, the administration of UPEC will necessarily increase production of biomarkers of inflammation since UPEC are bacteria that when introduced into a subject, will react with the subjects immune system and produce inflammatory biomarkers such as TNFα (e.g., Yutkin see page 2, lines 5-12).
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same UPEC bacteria to treat the same cancer as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Yutkin teaches a method of treating prostate cancer in a subject that comprises administering E. coli UPEC strain CFT073 (a uropathogenic bacteria, where the strain can be genetically modified) to the subject and that the E. coli strain is used in combination with an anticancer agent, Yutkin does not teach that the anticancer agent is an immune checkpoint inhibitor. 
Regarding claims 1, 11 and 15-17, Basnet teaches that immunotherapy has evolved as a critical component of the treatment of many solid cancers (page e883, column 1, paragraph 1).  Antibodies against CTLA-4 and programmed cell death protein 1 (PD-1) and its ligand, PD-L1, enhance T cell activity by blocking the interaction between T cells and PD-1 and stimulate a T cell-mediated antitumor response (page e883, column 1, paragraph 1).  Immunotherapies have been investigated as one of the treatment options in prostate cancer since 2010 (page e883, column 1, paragraph 1).  
The expression of PD-L1 in tumors seems to be an effective biomarker for anti-PD-1 pathway drugs such as nivolumab and pembrolizumab (page e883, column 2, paragraph 3).  The objective response rate in patients with PD-L1 positivity was higher when compared with patients who were PD-L1-negative in some studies with non-small-cell lung cancer and melanoma (page e883, column 2, paragraph 3).  The response rate for nivolumab was greater in PD-L1-positive tumors than in PD-L1-negative tumors in renal cell carcinoma as well.  PD-L1-negative tumors also responded to the combination of nivolumab with ipilimumab (page e883, column 2, paragraph 3).  
Basnet teaches a patient with a histopathology examination of the prostate gland showed poorly differentiated prostatic adenocarcinoma with an initial prostate-specific antigen (PSA) of 77 was diagnosed with advance prostate cancer (page e881, column 2, paragraph 1).  Due to disease in the bladder and significant hematuria, he was started on docetaxel, where the patient had initial remarkable chemical and clinical response to chemotherapy (i.e., an additional cancer therapy, chemotherapy), however the disease progressed (page e881, column 2, paragraph 2).  Radiation therapy was considered an additional option (page e882, column 1, paragraph 1; i.e., an additional cancer therapy, radiation therapy).  After additional chemotherapy, the patient was then started on nivolumab, where after 3 cycles of treatment, the patient had a significant clinical response where the PSA level was undetectable (page e882, column 1, paragraph 1).  After completing an additional 19 cycles of treatment, the patient continued to have an undetectable PSA level (page e882, column 2, paragraph 1).  
A person of ordinary skill in the art would have been motivated to add the immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1 in the treatment of prostate cancer) from Basnet to the prostate cancer treatment method of Yutkin since both references are in the fields of prostate cancer treatment with oncological immunotherapeutics, where Yutkin teaches a method of treating prostate cancer in a subject that comprises administering E. coli UPEC strain CFT073 (a uropathogenic bacteria) to the subject and that the E. coli strain is used in combination with an anticancer agent, while Basnet teaches the use of an immunotherapy method of treating prostate cancer with an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1).  A person of ordinary skill in the art would have had a reasonable expectation of success in adding the immune checkpoint inhibitor nivolumab from Basnet to the prostate cancer treatment method of Yutkin since both references are in the field of oncological immunotherapeutics, and in doing so would provide an advantage to the Yutkin reference by expanding and broadening the methodology to utilize known immunotherapeutic anticancer agents, such a nivolumab, in the treatment of prostate cancers.
Regarding claim 1 and the administered uropathogenic bacteria is E. coli CP1, the combined teachings of Yutkin and Basnet teach an E. coli (a uropathogenic bacteria) that is utilized to treat prostate cancer as the E. coli in claim 1 (i.e., an E. coli CP1, a genetically modified E. coli CP1). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s E. coli CP1 and genetically modified E. coli CP1 differs, and if so to what extent, from Yutkin-Basnet’s E. coli UPEC strain CFT073 (a uropathogenic bacteria) or genetically modified E. coli UPEC strain CFT073.  The combined teachings from Yutkin and Basnet teach that the E. coli strain CFT073 or genetically modified E. coli strain CFT073 are uropathogenic bacteria utilized in the treatment of prostate cancer via administration with an anticancer agent such as the immune checkpoint inhibitor nivolumab.  Applicant’s exemplified E. coli CP1 and genetically modified E. coli CP1 are also indicated as uropathogenic bacteria utilized in treating prostate cancer in combination with an immune checkpoint inhibitor.
The combined teachings from Yutkin and Basnet demonstrate a reasonable probability that the E. coli strain CFT073 or genetically modified E. coli strain CFT073 of the prior art is either identical or sufficiently similar to the claimed E. coli CP1 and genetically modified E. coli CP1 strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known E. coli strain CFT073 or genetically modified E. coli strain CFT073 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s E. coli CP1 and genetically modified E. coli CP1 strain possess inherent characteristics which might not be displayed in the tests used in Yutkin and Basnet.  Clear evidence that Yutkin and Basnet’s E. coli strain CFT073 or genetically modified E. coli strain CFT073 strain do not possess a critical characteristic that is possessed by the claimed E. coli CP1 and genetically modified E. coli CP1 strain would advance prosecution and might permit allowance of claims to Applicant’s E. coli CP1 and genetically modified E. coli CP1 strain.
In the alternative, in view of teachings of Yutkin and Basnet, above, if the E. coli strain CFT073 or genetically modified E. coli strain CFT073 of Yutkin and Basnet are structurally different, Yutkin and Basnet do not teach that the uropathogenic bacteria is E. coli CP1 and genetically modified E. coli CP1.  
Simons teaches that human prostatic bacterial isolate alters the prostatic microenvironment (Title).  Simons teaches that typical human prostate infection was mimicked with retrograde urethral instillation of CP1, a human prostatic isolate of Escherichia coli (Abstract i.e., the same uropathogenic bacteria claimed by Applicant). CP1 bacteria were tropic for the accessory sex glands and induced acute inflammation in the prostate and seminal vesicles, with chronic inflammation lasting at least one year (Abstract). Compared to controls, infection induced both acute and chronic inflammation with epithelial hyperplasia, stromal hyperplasia, and inflammatory cell infiltrates (Abstract). Multiplex cytokine profiles of inflamed prostates showed that distinct inflammatory cytokines were expressed during prostate inflammation, with a subset of cytokines synergistically increased during concurrent inflammation and cancer (Abstract). 
Simons also teaches of a recently developed model of bacterial prostatitis using the E. coli isolate CP1, where this bacterial strain differs from other reported bacterial models in that it was isolated from the prostate of a human, and has been shown to induce chronic prostatitis in several mouse strains (page 3, paragraph 2).  Previous analysis of prostatitis induced by CP1 demonstrated tropism for the prostate and induction of persistent inflammation in C57BL/6 J mice, despite the absence of detectable bacteria by culture after 28 days (page 3, paragraph 2).  Simons further teaches that analytes measured included IFNγ, IL-12, TNFα, and CXCL9 (page 5, paragraph 2; i.e., biomarkers of inflammation).  
Simons teaches that CP1 model of prostatitis has proven useful for investigations into mechanisms of prostatitis, chronic pelvic pain, and prostate cancer, where this model has several distinct advantages since E. coli CP1 was isolated from prostatic secretions and thus may more closely model typical human infectious prostatitis (page 8, paragraph 3).  Simons also teaches that E. coli CP1 is capable of inducing inflammation that persists at least 1 year after a single infusion of bacteria (page 8, paragraph 3).  
A person of ordinary skill in the art would have been motivated to substitute the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons for the uropathogenic E. coli of Yutkin and Basnet since all the references are in the field of prostate cancer research, where Simons provides an additional uropathogenic E. coli that is a known bacteria utilized in prostatitis and prostate cancer models, where the bacteria was isolated from a human patient (which makes the bacteria more clinically relevant) and is known to provide a sustained inflammatory condition for the study of prostatitis and prostate cancer.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons for the uropathogenic E. coli of Yutkin and Basnet since all the references are in the field of prostate cancer research, and in doing so would provide an advantage to the Yutkin and Basnet method by expanding the method to include an additional uropathogenic E. coli that is a known bacteria utilized in prostatitis and prostate cancer models, where the isolated bacteria E. coli CP1 is advantageously more clinically relevant in immunotherapeutic treatment of prostate cancer since it was isolated from a human subject.
It is submitted that based on the above, the use of immunotherapeutic compositions to treat cancers (i.e., in this case prostate cancer) is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Yutkin (i.e., methods for treating prostate cancer in a subject via the administration of E. coli (a uropathogenic bacteria) in combination with an anticancer agent) with the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons with the methodologies in Basnet (i.e., utilizing an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1) in an immunotherapy method for treating prostate cancer) for the purpose of maximizing the benefits of known immunotherapeutic compositions to treat prostate cancer. 
Combinations of multiple products (i.e., oncological immunotherapeutic compositions for treating prostate cancer) each known to have the same effect (i.e., treating prostate cancer) to produce a final product (method of treating prostate cancer by administering uropathogenic E. coli (e.g., the uropathogenic E. coli strain CFT073 of Yutkin or the E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons) in combination with an anticancer agent such as the immune checkpoint inhibitor nivolumab) having the same effect (i.e., administering oncological immunotherapeutics to treat prostate cancer) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments from the Office Action dated 1/25/2022 and 4/19/2022 are expressly incorporated herein.  
Applicant’s only amendment was to claim 1, where claim 1 now indicates that the uropathogenic E. coli is E. coli CP1.  It is noted that for purposes of compact prosecution, the above rejection addresses both E. coli CP1 and genetically modified E. coli CP1 since claim 1 only recites “E. coli CP1” while the elected species was to a genetically modified E. coli CP1 (see the Restriction Requirement dated 4/17/2020 and the Response to Election/Species Requirement filed 7/14/2020; expressly incorporated herein). 
With regard to Applicant’s argument that the cited references do not teach the strain of E. coli recited within claim 1 (Reply, page 4), such an argument is not persuasive in view of the above rejection and rationales for obviousness, where the combined teachings of Yutkin, Basnet and Simons teach such an E. coli CP1 strain.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631